DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the applicant’s request for continued examination filed on 02/10/2020. Claims 5, 8, 13-14, 18, and 20 have been cancelled. Claims 1, 4, 6, 9, 10, 12, 15, 19, 21-23 have been amended. Claims 24-26 have been added. Claims 1-4, 6-7, 9-12, 15-17, 19, 21-23 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims  1-4, 6-7, 9-12, 15-17, 19, 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8 are directed to a method, claims 9-14 are directed to a system, and claims 15-20 are directed to a CRM. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows an abstract idea when the computer implementation is removed:
A method, comprising:
determining, by a computer based system, a valid customer identity of a customer based on an identification credential matching customer data from a database; 
receiving, by the computer based system, a request to generate an electronic payment token from at least one of an issuer web app or an issuer native app, wherein 
the request comprises at least an identification of a parent transaction account of the customer and a customer defined authorization control, wherein 
the customer defined authorization control defines a condition upon which an electronic payment token is authorized by the customer as a payment in a transaction, 
defining, by the computer based system, a customer defined generation control associated with the parent transaction account, wherein 
the customer defined generation control indicates a generation control condition upon which the electronic payment token is authorized to be generated by the customer, wherein 
the generation control condition specifies at least a time of day range and a geographic limitation for which the electronic payment token is authorized to be generated; 
generating, by the computer based system and via a tokenization engine, the electronic payment token in response to the valid customer identity, 
the generation control condition of the customer defined generation control being satisfied, and 
the 2 request to generate the electronic payment token, wherein the electronic payment token comprises a token identification (ID) and the customer defined authorization control encoded in the electronic payment token, wherein 
generating the electronic payment token comprises receiving location data from a customer mobile device and verifying the location data as satisfying the geographic limitation by evaluating the location data from the customer mobile device against the geographic limitation, wherein 
the generating the electronic payment token further comprises receiving a current time of day corresponding to the location data from the customer mobile device and verifying the current time of day as satisfying the time of day range by evaluating the current time of day against the time of day range; 
associating, by the computer based system, the electronic payment token to the parent transaction account of the customer; and 
reconciling, by the computer based system, a payment authorization request to the parent transaction account responsive to the condition defined in the customer defined authorization control being satisfied, wherein 
the payment authorization request comprises the token ID.

The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably performed by certain methods of organizing human activity. Other than reciting ‘computer based system’ and ‘apps’ that are simply instructions for a computer or mobile device to carry out, nothing in the claim element differentiates the limitation from processes that a group of individuals can perform. 
For example, the disclosure establishes the context an individual seeking identity verification using a storage system and getting a response if the information sent was accepted or not. The user, if accepted by meeting all of the criteria (date, time, location) gets a verification token to be used to make an authorized purchase transaction with a merchant either through direct or third party mail order.

If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. Accordingly, the claims recite an abstract idea.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. database, mobile device, token, computer based system, token ID, web/native app, tokenization engine, ) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (method), a claim 9 (system) and claim 15 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Accordingly, this additional 

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 9 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘generating, receiving, associating, and determining’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the phrase ‘determining, by the computer based system, a valid customer identity based on the identification credentials satisfying customer data from a database’. Could be interpreted as an individual seeking identity verification using a database and getting a response if the information sent was accepted or not.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
	Dependent claim 2 and 16 recite “the customer defined authorization control comprises at least one of a date range, a time range, an authorized variance, a geographical limitation, a merchant limitation, a single use limitation, a multi-use limitation, a declining balance limitation, a transaction amount, or a transaction channel.” This limitation specifies the informational content of a message used to complete a payment and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in 
Dependent claims 3, 11 and 17 further recite “the customer defined generation control comprises at least one of a date range, a date horizon, a time horizon, or a geofenced generation control.” This limitation specifies the informational content of a message used to complete a payment and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claim 3, 11 or 17 for further consideration under Step 2A.2 or Step 2B. Therefore, claim 3, 11 or 17 are patent ineligible.
Dependent claim 4 further recites “the generating of the electronic token further comprises storing, by the computer based system and via the tokenization engine, an expanded set of token controls comprising the customer defined authorization control as token data and associating the token data to the electronic token based on the token ID.” This limitation specifies what is stored in an (electronic) token generated by the token engine and thereby simply elaborates on the abstract idea identified in the claims above. There are no other additional elements in claim 4 for further consideration under Step 2A.2 or Step 2B. Therefore, claim 4 is patent ineligible.
Dependent claim 6 and 12 further recite “transmitting, by the computer based system and via the tokenization engine, the electronic token to at least one of a customer terminal or a customer mobile device; and storing, by the computer based system, the electronic token in a wallet of the issuer native app.” This limitation specifies what is sent and stored by an (electronic) token in a user’s account and thereby simply elaborates on the abstract idea identified in the claims above. There are no other additional elements in claim 6 or 12 for further consideration under Step 2A.2 or Step 2B. Therefore, claim 6 and 12 are patent ineligible.
Dependent claim 7 further recites “the transmitting is in response to the generation control condition defined by the customer defined generation control.” This limitation specifies under what conditions something is sent and thereby simply elaborates on the abstract idea 
Dependent claim 21 further recites “the customer defined authorization control comprises a time of day range for which the electronic token is authorized to be used as the electronic token payment.” This limitation specifies the informational content of a message used to complete a payment and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claim 21 for further consideration under Step 2A.2 or Step 2B. Therefore, claim 21 is patent ineligible.
Dependent claim 22 further recites “the customer defined authorization control comprises a time of day range and a date range for which the electronic token is authorized to be used as the electronic token payment.” This limitation specifies the informational content of a message used to complete a payment and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claim 22 for further consideration under Step 2A.2 or Step 2B. Therefore, claim 22 is patent ineligible.
Dependent claim 23 further recites “the customer defined authorization control comprises a specification of a merchant and a specification of a geographical location for the merchant for which the electronic token is authorized to be used as the electronic token payment.” This limitation specifies the informational content of a message used to complete a payment and thereby simply elaborates on the abstract idea identified in the claims above. There are no new additional elements in claim 23 for further consideration under Step 2A.2 or Step 2B. Therefore, claim 23 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.
Claims 1-4, 7, 9-12, 15-17, 19, 21-23 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (US20170132633), Thun (US20130091559), Cornelious et al (US 20180239976) “Cornelious” and further in view of Li et al (US20140162692) “Li”.

Regarding claim 1, Whitehouse teaches: A method, comprising:
	the customer defined authorization control defines a condition upon which an electronic payment token is authorized by the customer as a payment in a transaction, ([0110] At an operation 304, authorization is obtained from the payer user to initiate the payment. In some implementations, operation 304 is performed by an authorization component the same as or similar to authorization component 23 (shown in FIG. 1 and described herein). From the perspective of a payer user, authorization may be obtained through the user interface of the payer client computing device, e.g. through logging in and tapping the button to request generation of a payment token. The transaction itself, and likely the initiation of the transaction as well, may occur on the server side, outside of the perspective of the payer user. The payer user may merely initiate and/or authorizes that a particular secured payment occurs, e.g. that a payment token is generated.
	defining, by the computer based system, a customer defined generation control associated with the parent transaction account, wherein ([0120] Method 500 may be interpreted as an exemplary implementation of a secured payment from the perspective of a centralized payment authority, e.g., through one or more computing devices. Regarding FIG. 5 and method 500, at an operation 502, a token generation request is obtained from a payer user by a centralized payment authority. The token generation request authorizes a first amount to be debited from the payer user's secured payment account and requests generation of a payment token that is redeemable by a payee user for the first amount. In some implementations, operation 502 is performed by a token request component the same as or similar to token request component 28 (shown in FIG. 1 and described herein).
	the customer defined generation control indicates a generation control condition (e.g. first amount) upon which the electronic payment token is authorized to be generated by the customer, wherein ([0008] In some implementations, performance of payments and/or secured payment transactions may include issuing a token generation request for generation of a payment token that is redeemable for a first amount and authorizes the first amount to be debited from an account of a payer user, receiving the payment token, and transferring the payment token to a payee user.)
the generation control condition specifies at least a time of day range and a geographic limitation for which the electronic payment token is authorized to be generated; ([0061] The information included in a payment token may include but is not limited to attributes and/or information pertinent to a secured payment transaction and/or secured payment account (including but not limited to an account number for one or more parties involved, token count, one or more names of account holders involved, an amount involved, goods or services to be purchased, date(s), expiration date, time limit, etc.).
	Examiner notes that it would be obvious at the time of the instant application to include a further date range and geographic location especially due to high risk countries attempting fraud.
	the electronic payment token comprises a token identification (ID) and the customer defined authorization control (e.g. token count) encoded in the electronic payment token, wherein ([0061] In one example implementation, a payment token may include a combination of the originating (payer's) secured payment account number (or other unique identifier) and the token count for that account that is associated with a particular secured payment transaction. In some implementations, such a combination may be used to identify uniquely an individual secured payment transaction and/or the specific payment token generated. In some implementations, the payment token may include the token count.
	generating the electronic payment token comprises receiving [location] data from a customer mobile device and ([0061] Payment tokens may include and/or represent information that is digitally signed and thus a secured payment mechanism representing actual currency which is initially debited (or otherwise reserved) from the payer's secured payment account at the time of generation and which can be redeemed at any later time by the recipient without requiring the recipient or the centralized payment authority to initiate any subsequent transactions with the payer's secured payment account, much less any conventional financial account of the payer. The information included in a payment token may include but is not 
	Examiner notes that it would be obvious at the time of the instant application to include a further date range and geographic location especially due to high risk countries attempting fraud.
	the generating the electronic payment token further comprises receiving a current time of day corresponding to the [location] data from the customer mobile device and verifying the current time of day as satisfying the time of day range by evaluating the current time of day against the time of day range; ([0061] Payment tokens may include and/or represent information that is digitally signed and thus a secured payment mechanism representing actual currency which is initially debited (or otherwise reserved) from the payer's secured payment account at the time of generation and which can be redeemed at any later time by the recipient without requiring the recipient or the centralized payment authority to initiate any subsequent transactions with the payer's secured payment account, much less any conventional financial account of the payer. The information included in a payment token may include but is not limited to attributes and/or information pertinent to a secured payment transaction and/or secured payment account (including but not limited to an account number for one or more parties involved, token count, one or more names of account holders involved, an amount involved, goods or services to be purchased, date(s), expiration date, time limit, etc.).
	Examiner notes that it would be obvious at the time of the instant application to include a further date range and geographic location especially due to high risk countries attempting fraud.
	associating, by the computer based system, the electronic payment token to the parent transaction account of the customer; and ([0020] A system architecture including a centralized backbone may provide enhanced security mechanisms for the payment tokens, the secured payment accounts, and the ensuing transactions, such as to confirm its authenticity, confirm the amount to be credited or debited, and to insure that a token can be used once and only once and in accordance with the payer's or payee's prescribed parameters. It should be appreciated that, in the implementations described herein, the secured payment account serves to replace other financial accounts (not to provide access to or initiate transactions with other financial accounts of the payer). Likewise, the payment token represents actual currency, such that when generated it has financial value associated therewith and upon transfer to the recipient, no additional transactions with other financial accounts or services are required--the recipient simply needs to present the token to a centralized payment authority to initiate the credit to the recipient's secured payment account and thus effect a funds transfer.)
	reconciling (e.g. meeting conditions), by the computer based system, a payment authorization request to the parent transaction account responsive to the condition defined in the customer defined authorization control being satisfied, wherein ([0056] User security component 27 may be configured to obtain authentication and/or information used for authentication. Authentication may be obtained from users. Authentication may authenticate users to their respective financial accounts, access to accounts, and/or other types of interaction involving at least some information that a user may wish to remain private and/or confidential. For example, authentication may involve a user providing his username and/or password to system 10. In some implementations, operation of one or more components in system 10 may be conditional on obtaining proper authentication through user security component 27.)
	the payment authorization request comprises the token ID ([0061] In one example implementation, a payment token may include a combination of the originating (payer's) secured payment account number (or other unique identifier) and the token count for 

	Whitehouse does not explicitly teach ‘validate customer identity from a database’ however, Thun from a same or analogous art teaches ‘validate customer identity from a database’: A method, comprising:
	determining, by a computer based system, a valid customer identity of a customer based on an identification credential matching customer data from a database; (Fig. 4-10, [0008] ‘Embodiments of the present invention improve computer-implemented methods and computer systems for authenticating a user for accessing an on-line account of the user. In one embodiment of the present invention a computerized method includes receiving at a personal-mobile device a first communication, which includes information for requesting user verification for logging into an account of a user, via a computing device’).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transmission and communication Whitehouse and the authentication and verification system of Thun in order to verify the identity of the customer from a database against fraud and accidental requests. 

	Whitehouse does not explicitly teach ‘receiving a request to generate’ however, Thun from a same or analogous art teaches ‘receiving a request to generate’: A method, comprising:
	receiving, by the computer based system, a request to generate an electronic payment token (e.g. security token) from at least one of an issuer web app or an issuer native app, wherein (Fig. 4-10, [0015] ‘According to another embodiment of the 
	Examiner notes that one of ordinary skill in the art from reading the reference, would understand that ‘security token’ reads to ‘electronic payment token’ as the term ‘electronic payment’ is non-functional descriptive material and does not differentiate from the prior art.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transmission and communication Whitehouse and the authentication and verification system of Thun in order to generate a token based on a request so that the user can maintain control over the generation and authorization based on preset parameters.

	Whitehouse does not explicitly teach ‘identification of an account and defined authorization control’ however, Thun from a same or analogous art teaches ‘identification of an 
	the request comprises at least an identification of a parent transaction account of the customer and a customer defined authorization control, wherein (Fig. 4-10, [0005] ‘In addition to problems with users not remembering user IDs and passwords for the users' numerous accounts, users and service providers face problems associated with user IDs and passwords being stolen and a fraudulent user gaining access to users' accounts. One relatively recent solution for providing improved security for users' logging into the users' accounts includes "identity providers" that authenticate the identity of a user to the user's accounts on the Internet or the like. Authentication information for a user may include the user's login credentials, which may include the user's user ID and password for the user's account’).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transmission and communication Whitehouse and the authentication and verification system of Thun in order to verify the identity of the customer from a database for proof against fraud and accidental requests.

Neither Whitehouse nor Thun explicitly teach ‘generating in response to customer identity’, however, Cornelious, from a same or analogous art, teaches ‘generating in response to customer identity’:
	generating, by the computer based system and via a tokenization engine, the electronic payment token in response to the valid customer identity, the generation control condition of the customer defined generation control being satisfied, and the 2request to generate the electronic payment token, wherein ([0059] In embodiments here, this token generation may further occur responsive to a biometric-based user authentication.)
It would have been obvious to one skilled in the art before the effective filing date of the 

Neither Whitehouse, Thun nor Cornelious explicitly teach ‘obtaining location data’, however, Li, from a same or analogous art, teaches ‘‘obtaining location data’:
	[generating] the electronic payment token comprises receiving location data from a customer mobile device and ([0043] As further illustrated in FIG. 4, the method includes a step 410 of receiving current location data from a mobile device, the current location data representing a current location of the mobile device.
	verifying (e.g. comparing) the location data as satisfying the geographic limitation by evaluating the location data from the customer mobile device against the geographic limitation, wherein ([0013] Another aspect of the present technology is a computer-readable medium comprising instructions in code which when loaded into a memory and executed by a processor of a computing device cause the computing device to store a plurality of geofences in the memory along with addresses of servers associated with each of the geofences, receive current location data from a mobile device, the current location data representing a current location of the mobile device, compare the current location data with each of the plurality of geofences to determine whether data is to be obtained from one or more of the servers associated with each of the geofences, and if the data is to be obtained, obtain the data from the one or more servers and then transmit the data to the mobile device.)
	[the generating the electronic payment token further comprises] receiving a current time of day corresponding to the location data from the customer mobile device and verifying the current time of day as satisfying the time of day range by evaluating the current time of day against the time of day range; ([0038] In such a 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transmission and communication Whitehouse, the authentication and verification system of Thun, the generating in response to verification of Cornelious and the location data of Li in order to verify the identity of the customer from a database for proof against fraud and accidental requests, to insure that individuals from outside the geographic boundaries and time slots are not attempting access without authorization.
	In regards to claims 9 and 15, system claim 9 and CRM claim 15 correspond generally to method claim 1, and recite similar features in method form, and therefore are rejected under the same rationale.
Regarding claim 2, Whitehouse teaches: The method of claim 1, wherein the customer defined authorization control further comprises;
	at least one of a date range, an authorized variance, a merchant limitation, a single use limitation, a multi-use limitation, a declining balance limitation, a transaction amount, or a transaction channel ([0008] In some implementations, performance of payments and/or secured payment transactions may include issuing a token generation request for generation of a payment token that is redeemable for a first amount and authorizes the first amount to be debited from an account of a payer user, receiving the payment token, and transferring the payment token to a payee user. 
	In regards to claims 10 and 16, system claim 10 and CRM claim 16 correspond generally to method claim 2, and recite similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 3, Whitehouse teaches: The method of claim 1, wherein the customer defined generation control comprises;
	at least one of a date range, or a date horizon control, ([0093] In some implementations, payment tokens may be redeemable only for a limited time. For example, a payer user may determine and/or select a time limit, time window, and/or other duration such that redemption of a particular payment token is allowed for a limited time and not allowed after expiration of the limited time. Such time limitations may provide increased security by limiting the possibility of interception and/or other fraud to the time period in which a payer user expects to use the token (and/or expects the token to be used). Time limitations may be set by a payer user and/or payee user, configured separately for each new token generation or set as a default for all applicable tokens generated, or in other implementations may be set automatically by the centralized payment authority).


In regards to claims 11 and 17, system claim 11 and CRM claim 17 correspond generally to method claim 3, and recites similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 4, Whitehouse teaches: The method of claim 1, wherein generating the electronic payment token further comprises;
	storing, by the computer based system and via the tokenization engine, an expanded set of token controls comprising the customer defined authorization control as token data and associating the token data to the electronic payment token based on the token ID ([0027] Scenario 2: Tom wishes to transfer funds to his son, John, who is at college 2000 miles away. He creates a payment token for $500 (e.g., initiates a 
 	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that when a token is stored (as in the above example), it is stored with an identification attached.
In regards to claims 10 and 16, system claim 10 and CRM claim 16 correspond generally to method claim 4, and recites similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 6, Whitehouse teaches: The method of claim 1, further comprising:
	Transmitting (e.g. sending), by the computer based system and via the tokenization engine, the token to at least one of a customer terminal or a customer mobile device; and ([0082] In some implementations, payment tokens may be rescinded, revoked, and/or otherwise prevented from redemption prior to actual redemption attempts. In some implementations, redemption may be prevented in cases and/or scenarios similar to a "stop-payment" as may be used, for example, for checks. The systems and methods described in 
	storing, by the computer based system, the token in a wallet (e.g. associated funds) of the issuer native app ([0085] In some implementations, issues involving unused or misplaced payment tokens may be remedied. For example, when a signed payment token is prepared, the amount of the transaction may be immediately deducted from the source account. The payment token might take the form of an email attachment, a printed barcode on a piece of paper, a stored data file on a computer or mobile device, and/or other forms/formats. This payment token is essentially awaiting a "redemption" which will inject the associated funds into another account on the system.
In regards to claims 12 and 19, system claim 12 and CRM claim 19 correspond generally to method claim 6, and recites similar features in method form, and therefore are rejected under the same rationale.

Regarding claim 7, Whitehouse teaches: The method of claim 6, wherein 
	transmitting is in response to the generation control condition defined by the customer defined generation control ([0008] In some implementations, performance of payments and/or secured payment transactions may include issuing a token generation request for generation of a payment token that is redeemable for a first amount and authorizes the first amount to be debited from an account of a payer user, receiving the payment token, and transferring the payment token to a payee user.)

Regarding claim 21, Whitehouse teaches: The method of claim 1, wherein 
the customer defined authorization control further comprises a date range for which the electronic payment token is authorized to be used as the electronic payment of the transaction ([0093] In some implementations, payment tokens may be redeemable only for a limited time. For example, a payer user may determine and/or select a time limit, time window, and/or other duration such that redemption of a particular payment token is allowed for a limited time and not allowed after expiration of the limited time. Such time limitations may provide increased security by limiting the possibility of interception and/or other fraud to the time period in which a payer user expects to use the token (and/or expects the token to be used). Time limitations may be set by a payer user and/or payee user, configured separately for each new token generation or set as a default for all applicable tokens generated, or in other implementations may be set automatically by the centralized payment authority).
	In regards to claims 22, system claim 22 corresponds generally to method claim 21, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 23, Whitehouse teaches: The method of claim 1, wherein 
	the customer defined authorization control further comprises a specification of a merchant and a specification [of a geographical location] for the merchant for which the electronic token is authorized to be used as the payment of the transaction ([0048] In some implementations, the one or more attributes may include an amount associated with a secured payment transaction. For example, the amount may be an amount to be debited from a user's secured payment account. The amount may be pertinent to a prospective secured payment transaction. For example, the price for a prospective purchase may be presented to a prospective purchaser by a POS or otherwise by a merchant from which the purchase is to be made. For example, a merchant may cause a name and/or identifier of the merchant and/or the merchant's account to be presented to a prospective purchaser. The purchaser may use this presented information in performing a secured payment transaction, 

	Whitehouse does not explicitly recite ‘geographical location’, however, LI from a same or analogous art, teaches ‘Geographical location’:  [0060] Next, control passes to block 520 where a second token is generated including a second timestamp. This second token generation may be responsive to a user authentication to a computing device, e.g., separate from the wearable device. This second timestamp may be associated with a time at which the user authentication occurs. For example, assume that the computing device is a smartphone, tablet computer, laptop computer, desktop computer or other computing platform that the user seeks to access. For purposes of discussion, assume that this second device is the user's work computer. Note that this token may be associated with a particular factor of authentication which can vary in different embodiments).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transmission and communication Whitehouse, the authentication and verification system of Thun, the generating in response to verification of Cornelious and the location data of Li in order to verify the identity of the customer from a database for proof against fraud and accidental requests, to insure that individuals from outside the geographic boundaries and time slots are not attempting access without authorization.

Regarding claim 24, Whitehouse teaches: The method of claim 1, wherein 
	the customer defined generation control further comprises a [geofenced] generation control ([0037] IBI protocols can serve as the basis for secured payment protocols and generating the digitally signed payment tokens, as discussed in more detail herein).
	Whitehouse does not explicitly recite ‘geographical location’, however, LI from a same or analogous art, teaches ‘Geographical location’:  [0011] The present technology relates in general to a geofencing server and a related computer-implemented method for performing geofencing actions as well as a computer-readable medium that stores instructions in code to cause a computing device to perform these geofencing actions. In general, the geofencing server, method and computer-readable medium enable a plurality of geofences to be implemented in a manner that is efficient for a mobile device. The geofencing server stores a plurality of geofences for the mobile device. In response to receiving current location data from the mobile device, the geofencing server determines whether any geofencing actions are required. These actions may include delivering location-specific content to the device for the device to use, store, display, etc. and/or delivering location-specific device-executable actions to the device for the device to perform.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the transmission and communication Whitehouse, the authentication and verification system of Thun, the generating in response to verification of Cornelious and the location data of Li in order to verify the identity of the customer from a database for proof against fraud and accidental requests, to insure that individuals from outside the geographic boundaries and time slots are not attempting access without authorization.
	In regards to claims 25 and 26, system claim 25 and article of manufacture claim 26 correspond generally to method claim 24, and recites similar features in method form, and therefore are rejected under the same rationale.

Response to Arguments
	Based on applicant’s amendments of claim 4 and claim 7, the previous objections have been withdrawn.
	On pages 12-18 of the response, applicant requests the 35 U.S.C. 101 rejection be 
Applicant further argues that the claim limit the use of the alleged abstract to a practical application which is claimed to be a specific improvement over prior system since “the security of the data is improved and fraud is reduced … which decreases the risk of the computer or network from being compromised and may tend to increase the efficiency of the network by reducing the portion of transaction volume comprising fraudulent transactions”. This argument is not persuasive as the claim does not necessarily reflect technological improvement. 	Performing fraud analysis in an electronic transaction using a computer represents or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. There is no technological solution in the claim that improves the network technology nor the functioning of the computer or in combination.
	The applicant further asserts some additional elements being significantly more than the alleged abstract idea (pages 17-18), e.g. storing steps and transmitting steps. The applicant, however, does not provide any rational as to why these steps are significantly more than the alleged abstract idea.

	On page 19 of the response, applicant suggests that the prior art of reference do not read to the claim limitations. Applicant argues, “For example, Kelly relates to security tokens and, in particular, “a token [which] may comprise a randomly generated number, code, or identifier which may function ... to signify a satisfactory/complete/successful three factor authentication.” See para. 0049. In contrast, the amended claims recite an electronic payment token. Thus, Applicant respectfully submits Kelly is inadequate in disclosing an electronic payment token 
	Examiner acknowledges applicant’s remarks but respectfully disagrees. The way in which the claims have been presented, using BRI as the claims are written, any “token” reads to “electronic payment token”. Though applicant argues that the two types of tokens are not the same, there is no recited functionality to differentiate from the prior art. In other words the term ‘electronic payment’ is merely non-functional descriptive as no specific use of an ‘electronic payment’ token is given. As an example, I have a blue token and you have a red token. Unless there is a specific case where one is used as opposed to the other, the art reads to the limitation.
	Applicant argues on pages 18-22 regarding the 35 U.S.C. 103 rejection. Applicant’s arguments are moot as new grounds of rejection have been found.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Ricarda Weber-Digital Payment Systems; Kevin Larathy-Transaction Token Issuer; James Reno (CA2482558) Mobile Account Authentication Service; Krishnaiah (US20170063840) Optimizing Tokens for Identity Platforms; Le Saint (US20150372811) Efficient methods for Authenticated Communication; Lonni (US20170316405) Virtual Token Accounts; Ronca (US20170091721) Account Tokenization; Maenpaa (US20170270557) Tokenization for Reward Data; Hammad (US10049360) Secure Payment Information].
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685